DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a first clearance claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second clearance claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner housing is rotatable within the outer housing around a first axis, a second axis, and a third axis claimed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
FIG. 1 is objected to because “Image Processor Unit” should be replaced by --Image Processing Unit--.  See paragraph [0025].
FIG. 2 is objected to because “COMPUTER” should be replaced by --COMPUTING DEVICE--.  See paragraph [0030].
FIG. 2 is objected to because “MASS STORAGE” should be replaced by --STORAGE DEVICE--.  See paragraph [0030].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0001] should include U. S. Patent No. 10,881,362 B2 issued on 5 January 2021.
Appropriate correction is required.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A mount, comprising: 
an outer housing coupled to an arm of the mount by a slideable element seated within a slot of the arm; 
an inner housing rotatably seated within the outer housing and separated from the outer housing by a first clearance; and 
a lock element disposed between the inner housing and the outer housing, .
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The mount of claim 4, wherein in [[the]] a locked configuration of the mount (a lack of an antecedent basis), the shank engages with the terminal end of the lock element to engage the slideable element with [[the]] an inner surface of the arm (a lack of an antecedent basis).
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended as follows:
7. (Proposed Amendments) The mount of claim 1, wherein the inner housing is rotatable within the outer housing around a first axis, a second axis, and a third axis, with the first axis, the second axis, and the third axis [[axes]] (limitations recited previously in claim 7) being mutually orthogonal to each other.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a passive limitation “an arm” in line 1, which renders the claim indefinite.  It is unclear whether the mount further comprises an arm.  See transitional phrases in MPEP § 2111.03 for more information.  For the same reason, it is unclear whether the mount further comprises a slideable element.  A passive limitation is interpreted as an intended use of the outer housing rather than a structural limitation.
Claim 4 recites a passive limitation “a shank” in line 3, which renders the claim indefinite.  It is unclear whether the mount further comprises a shank.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use of the outer housing rather than a structural limitation.
Claim 11 recites a passive limitation “a laser diode” in line 2, which renders the claim indefinite.  It is unclear whether the mount further comprises a laser diode.  See transitional phrases in MPEP § 2111.03 for more information.  A passive limitation is interpreted as an intended use of the inner housing rather than a structural limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2 and 3 fail to set forth an additional structural limitation as the slideable element is passively recited in claim 1.  See rejection of claim 1 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 5 and 6 fail to set forth an additional structural limitation as the shank and the slideable element are passively recited.  See rejection of claims 1 and 4 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 8 fails to set forth an additional structural limitation as the arm is passively recited in claim 1.  See rejection of claim 1 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nayak K et al. (U. S. Patent No. 10,881,362 B2) disclosed systems for a laser alignment.
Lerch et al. (U. S. Patent No. 10,321,880 B2) disclosed a medical imaging device comprising a frame element for disposing a component.
Lee et al. (U. S. Patent No. 10,076,290 B2) disclosed an X-ray imaging apparatus and a control method for an X-ray imaging apparatus.
Naras (U. S. Patent No. 8,182,149 B2) disclosed a method and a marking-out apparatus for marking out a guide line for a penetration instrument, a control device, and a recording system.
Haras et al. (U. S. Patent No. 7,798,709 B2) disclosed computed tomography unit and a method for a computed tomography unit having at least one marking device for a positionally-accurate marking of an intervention position by way of a laser beam on an object to be examined.
Wollenweber (U. S. Patent No. 6,917,666 B2) disclosed a system and a method for an alignment of a table and a gantry in imaging systems.
Röckseisen (U. S. Patent No. 6,044,291 A) disclosed a targeting device for a straight-lined introduction of an instrument into a human body.
Röckseisen (U. S. Patent No. 5,707,360 A) disclosed a target apparatus for linearly targeting an instrument into a human body.
Röckseisen (U. S. Patent No. 5,675,625 A) disclosed an apparatus for positioning and marking a patient at a diagnostic apparatus.
Tsuyuki et al. (U. S. Patent No. 5,651,043 A) disclosed a radiotherapy system.
Carol (U. S. Patent No. 5,622,187 A) disclosed a method and an apparatus for patient positioning for a radiation therapy.
Kitaevich et al. (U. S. Patent No. 5,598,269 A) disclosed a laser-guided alignment apparatus for medical procedures.
Hardy et al. (U. S. Patent No. 5,553,112 A) disclosed a laser measuring apparatus and a method for an alignment in a radiosurgery/radiotherapy.
Giese (U. S. Patent No. 5,178,146 A) disclosed a grid and a patient-alignment system for use with imaging modalities.
Mirabella (U. S. Patent No. 4,296,329 A) disclosed an alignment device for phantoms of computed tomography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884